Citation Nr: 1202716	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for dyspnea, claimed as a chronic breathing condition due to an undiagnosed illness.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as chronic lower back pain. 

3.  Entitlement to an initial compensable rating for service-connected patellofemoral pain syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to March 1993.  The Veteran served in Southwest Asia during the Persian Gulf War.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of June 2008 and November 2008 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing has been associated with the claims folder.

The issues of entitlement to service connection for chronic fatigue syndrome and sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For various reasons, each of the Veteran's claims requires a remand.

First, in his June 2011 hearing, the Veteran referenced receiving treatment at VA facilities for his claimed conditions.  A review of the Veteran's claims file, however, reveals that no VA treatment records have been obtained or associated with his claims file.  On remand, the Veteran's complete VA treatment records should be obtained.

Next, with regard to the Veteran's claim for service connection for dyspnea (claimed as a breathing problem), the Veteran contends that his condition is related to his exposure to environmental hazards while stationed in Saudi Arabia during the Persian Gulf War.  The RO has accordingly adjudicated his claim as one for an undiagnosed illness related to his service in Southwest Asia.  However, in reviewing the Veteran's claims folder, the Board finds evidence that the Veteran suffered from a respiratory symptoms prior to his service in Saudi Arabia.  Specifically, in an August 1987 report of medical history, the Veteran reported suffering from hay fever.  He was described as suffering from seasonal allergies resolved with Sudafed.  On an August 1990 report of medical history, the Veteran again reported suffering from hay fever.  This report noted that the Veteran had watery eyes, mild congestion if near pollen.  To date, no VA examiner has considered whether the Veteran's current complaints of breathing problems could be related to his in-service complaints of hay fever or allergies.  

Further, given that the Board is referring claims for service connection for chronic fatigue syndrome and sleep apnea, it should also be determined whether the Veteran suffers from a chronic multisymptom illness.  See 38 C.F.R. § 3.317(a)(2) (2011) (defining "medically unexplained chronic multisymptom illness").  The Veteran should thus undergo a new VA examination to answer these unresolved questions.

Finally, with regard to the Veteran's claim for an increased initial rating for his right knee, the Board notes that the Veteran underwent a VA examination in January 2008.  In his June 2011 hearing, the Veteran stated that his right knee had become worse since his previous VA examination.  

Ordinarily, the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the Regional Office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Here, however, given that it has been four years since his last examination and because the Veteran and his representative contend that his condition has deteriorated, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Copies of the Veteran's VA treatment records should be obtained and associated with his claims file.  These apparently date from 2010 and thereafter.  

2.  The Veteran should undergo a VA examination before an examiner with the appropriate expertise in dealing with respiratory conditions to determine the nature and etiology of his claimed breathing condition.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what (if any) breathing or respiratory condition does the Veteran currently suffer?

b) Is any chronic breathing or respiratory condition at least as likely as not (i.e. at least a 50 percent probability or greater) related to the Veteran's active service or to his complaints of suffering from hay fever during his active service?

c) Is at least as likely as not that the Veteran's claimed breathing condition is an undiagnosed illness; i.e., is the Veteran suffering from a condition that "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis?" 

d) Is it at least as likely as not that the Veteran's claimed breathing condition is part of a medically unexplained chronic multisymptom illness?  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

If the examiner determines that the Veteran does suffer from such an illness, the examiner is next asked to state whether the Veteran's breathing condition is included in that multisymptom illness, or whether it is explained by a separate etiology.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

3.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current severity of the Veteran's patellofemoral pain syndrome of the right knee.  

The examiner should review the Veteran's claims file before examining the Veteran, which should be noted in the report provided.  All indicated tests and studies should be accomplished.  

4.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


